Citation Nr: 1102666	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a thyroid disability, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the RO that, in 
pertinent part, denied service connection for a thyroid 
disability.  The Veteran timely appealed.  Service connection for 
a disability manifested by aural pressure, dizziness, and 
hyperacusis (claimed as Meniere's disease) was also denied.   

In June 2008, the Veteran and his wife testified during a hearing 
before the undersigned at the RO.

In May 2009, the Board remanded the current matter for additional 
development.  VA substantially complied with the previous remand 
directives. 

In October 2010, the RO granted service connection for Meniere's 
disease with hearing loss and tinnitus, which is a substantial 
grant of the benefit sought.  That matter is no longer in 
appellate status.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War; his thyroid disorder 
has been attributed to hypothyroidism.

2.  A preponderance of the evidence is against a finding that 
hypothyroidism had its onset during service or is otherwise 
related to active duty, and it was not exhibited within the first 
post-service year.  




CONCLUSION OF LAW

Hypothyroidism was not incurred or aggravated in service, and it 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through an April 2004 letter, the RO notified the Veteran of 
elements of service connection and the evidence needed to 
establish each element.  This document served to provide notice 
of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
The Veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or to assign an 
effective date for the disability on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  The Board finds no prejudice to the 
Veteran in proceeding with a final decision on the claim for 
service connection.  The Veteran had previously received all 
required notice regarding service connection.  A claim denied for 
service connection obviously does not entail the setting of a new 
disability rating or an effective date.  Accordingly, the Veteran 
is not harmed by any defect with regard to these elements of the 
notice.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports of 
which are of record and appear adequate.  There is no indication 
that pertinent outstanding available records have not been 
obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claim.  It was suggested that any evidence 
tending to show that current disability was related to active 
duty would be helpful in substantiating the claim (and, in fact, 
the issue had been remanded by the Board to obtain this 
evidence).  Moreover, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); 
and no prejudice has been identified in the conduct of the Board 
hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the Veteran's 
entry report no defects, other than a burn on a small area of the 
Veteran's right foot and usual childhood diseases which were not 
considered disabling.

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a qualifying chronic 
disability resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but not 
limited to, fatigue; signs or symptoms involving skin; headache; 
muscle pain; joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms involving 
the respiratory system (upper or lower); sleep disturbances; 
gastrointestinal signs or symptoms; cardiovascular signs or 
symptoms; abnormal weight loss; or menstrual disorders.  The 
qualifying chronic disability must have become manifest either 
during active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more disabling not later than 
December 31, 2011, and must not be attributed to any known 
clinical disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2010).

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that the qualifying chronic 
disability was not incurred during active military, naval, or air 
service in the Southwest Asia Theater of operations during the 
Persian Gulf War; or if there is affirmative evidence that the 
qualifying chronic disability was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia Theater 
of operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the qualifying 
chronic disability is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. 
§ 3.317(a)(7).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(e).  Records show that the Veteran served in 
the Southwest Asia Theater of operations, and was awarded the 
Southwest Asia Service Medal (with 2 bronze stars) and the Kuwait 
Liberation Medal.

The definition of "qualifying chronic disability" includes (a) 
undiagnosed illness and (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2)(B); 
38 C.F.R. § 3.317. (2010)).

Pursuant to 38 C.F.R. § 3.317, the term "medically unexplained 
chronic multisymptom illnesses" means "a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs; and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  Those chronic multisymptom illnesses of 
"partially understood etiology and pathophysiology," such as 
diabetes and multiple sclerosis, are not considered medically 
unexplained.  To establish the chronic nature of a disability, it 
must exist for at least six months or exhibit intermittent 
episodes of improvement and worsening over at least a six-month 
period.  See 38 C.F.R. § 3.317(a)(2)(ii), (a)(4).

[Parenthetically, in July 2010, VA revised its adjudication 
regulations to clarify the meaning of "medically unexplained 
chronic multisystem illness" related to Gulf War and Southwest 
Asia service.  The revision clarifies that the three listed 
diagnosed multisymptom illnesses are not exclusive, but rather 
are examples.  The revision became effective December 5, 2007, to 
preserve certain rights and ensure fairness for current and 
future Veterans.  See Interim Final Rule, 71 Fed. Reg. 75,669 
(Dec. 18, 2006).]

Specific to Persian Gulf War service and Afghanistan service on 
or after September 19, 2001, VA regulations further provide that 
presumptive service connection is warranted for the following 
infectious diseases:  (i) Brucellosis; (ii) Campylobacter jejuni; 
(iii) Coxiella burnetii (Q fever); (iv) Malaria; 
(v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) 
Shigella; 
(viii) Visceral leishmaniasis; and (ix) West Nile virus.  These 
infectious diseases, in general, must have become manifest to a 
degree of 10 percent or more within one year from the date of 
separation from a qualifying period of service, with noted 
exceptions for malaria, visceral leishmaniasis, and tuberculosis.  
See 75 Fed. Reg. 59968 (Sept. 29, 2010); to be codified at 
38 C.F.R. § 3.317.

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that the infectious disease was not 
incurred during a qualifying period of service; or if there is 
affirmative evidence that the infectious disease was caused by a 
supervening condition or event that occurred between the 
Veteran's most recent departure from a qualifying period of 
service and the onset of the disease; or if there is affirmative 
evidence that the infectious disease is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c)(4).

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran contends that service connection for a thyroid 
disability is warranted on the basis of his service in the 
Southwest Asia Theater of operations during the Persian Gulf War.  

The v has hypothyroidism, which is not an undiagnosed illness or 
an unexplained chronic multisymptom illness.  See 38 C.F.R. 
§ 3.317.  

Service treatment records do not reflect any findings or 
complaints of thyroid problems or of hypothyroidism.  On a 
"Report of Medical History" completed by the Veteran at the time 
of his separation examination in July 1992, he checked "no" in 
response to whether he ever had or now had thyroid trouble, 
neuritis, and/or paralysis.

The report of a December 1993 VA examination reveals no 
abnormalities of the endocrine system.  There is no evidence of 
endocrinopathies within the first post-service year, and no basis 
to presume their onset in service.  

Laboratory testing first revealed an abnormally high reading for 
the thyroid-stimulating hormone (TSH) in January 2002.  Soon 
thereafter, the Veteran was diagnosed with hypothyroidism, and he 
began taking medications for treatment.

VA treatment records, dated in November 2003, show that the 
Veteran stopped taken certain medications, and reported a 
difficult time with concentration.  He also mentioned episodes of 
perioral and left arm numbness.  He was again given medications 
for treatment.

In March 2004, the Veteran reported that he awoke one morning 
during service aboard the U.S.S. Saratoga, and recalled tingling 
and pain in his right arm.  The Veteran indicated that this was 
not due to sleeping on his arm, because he was lying on his back.  
The Veteran also reported having to concentrate to function 
normally and to make sure where he walked that day; he reportedly 
felt detached from his movements.  The Veteran reported that he 
again felt fatigue and cramping in his legs in February 2004.

During a May 2004 VA examination, the Veteran reported that his 
symptoms were becoming more frequent, and that he now had 
symptoms almost once a month.  He reported more episodes of 
confusion, in addition to the tingling and numbness.  He reported 
having symptoms since 1999.  The examiner noted that previous 
findings have been hypothyroidism.  Axis I diagnoses included 
cognitive disorder, not otherwise specified, episodes of 
confusion and memory impairment with unknown etiology, perhaps a 
consequence of his thyroid; and condition and medication 
interactions associated with some alcohol use, rule out alcohol 
abuse, possible intereference with thyroid medications.  The 
examiner commented that each of the diagnoses can possibly be 
attributed to an active substance abuse problem.

During another May 2004 VA examination, the Veteran reported 
problems with intermittent episodes of tingling and numbness of 
his left face, hand, and arm.  This reportedly began in August 
1999 and then ended, and did not occur again for another year.  
The episodes have gradually increased to a current rate of about 
twice a month.  The symptoms have become increasingly associated 
with tingling and numbness of the left side of his face, tongue, 
and lips; and episodes last from 30 minutes to two hours.  The 
last two episodes predominately affected the right side of his 
face; the Veteran reportedly felt dysfunctional, tremulous, weak, 
and physically drained, with little control of his arms or legs 
in terms of strength or precision movement.

Diagnoses included hypothyroidism, not fully stabilized; variable 
neurologic manifestations, suggestive of multiple sclerosis; 
bilateral knee disease; substantial anxiety with probable 
depression; and exposure to petrochemicals through faulty 
distillation mechanism while onboard the U.S.S. Saratoga for 
approximately ten months, with contaminated drinking water, 
shower water, and laundry water.  The examiner commented that the 
Veteran had not yet reached a steady state in his overall 
endocrine function, and may not for as much as a year after his 
thyroid hormone needs have been stabilized.  The examiner 
recommended that, if the Veteran's neurologic symptoms continue 
to increase during the year, a thorough evaluation for multiple 
sclerosis should be conducted.

VA treatment records reflect that the Veteran's hypothyroidism 
was improved in January 2005, and that the Veteran had not missed 
any doses of medication.

During a March 2005 VA examination, the Veteran reported having 
many disturbing sensations for years since his return from the 
Persian Gulf.  He reported that many of his symptoms improved 
significantly with treatment for hypothyroidism.  Most of the 
neurological symptoms noted on the May 2004 VA examination 
regarding numbness and tingling in areas of his face and arms 
were still minorly present, but less bothersome and no longer a 
concern to the Veteran.  The examiner noted that the Veteran's 
thyroid hormone needs have not yet stabilized.  The diagnosis was 
hypothyroidism, diagnosed after service in the Persian Gulf.  The 
examiner opined that many of the Veteran's symptoms were 
explainable by the "as yet unstabilized hypothyroidism."  The 
examiner also opined that fatigue and tachycardia with nausea 
were likely symptoms of hypothyroidism that have not completely 
resolved, and may be confounded by psychological issues.

The Veteran's hypothyroidism was again noted as improved in 
January 2005; the Veteran had not missed any doses of medication.

In July 2006, the Veteran reported that the worst illness he had 
in his twenties was while aboard the U.S.S. Saratoga.  The 
Veteran reported having an infection in his throat, and was given 
4 days bed rest.  Service treatment records reflect that the 
Veteran was treated for strep throat.  

In June 2008, the Veteran testified that he was placed on bed 
rest for a viral infection of the throat, while serving aboard 
the U.S.S. Saratoga.  The Veteran testified that he began 
noticing symptoms of hypothyroidism in about 1998, and was 
diagnosed in 2002.  He also testified that the medications have 
improved his symptoms.  The Veteran is competent to testify on 
factual matters of which he has first-hand knowledge, such as the 
severity or frequency of his symptoms.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  

The Board notes that attempts to obtain copies of the ship's deck 
logs have been unsuccessful.  In fact, in March 2010, VA notified 
the Veteran that information from the deck logs was classified by 
the Department of the Navy; and that the Veteran would have to 
submit a request directly to that office for deck logs under the 
Freedom of Information Act (FOIA).  While records show that the 
Veteran submitted a FOIA request in June 2010, no records 
pursuant to the request have been forthcoming.  Notwithstanding 
the lack of these deck logs, the Board finds the Veteran's 
statements and testimony credible, in regard to his suffering a 
viral infection of his throat in service.  Moreover, service 
treatment records noted above verify treatment (undated) for 
strep throat.

Following the Board's May 2009 remand, the Veteran underwent a VA 
examination in June 2010 for purposes of determining the nature 
and etiology of the Veteran's hypothyroidism.  The examiner 
reviewed the claims file and noted the Veteran's medical history.  
The examiner revealed that the Veteran recently stopped using his 
therapy because of concern about using drugs, and his thyroid 
stimulating hormone was elevated.  The examiner indicated that 
the Veteran's hypothyroidism had clearly been present since 2002; 
and that the Veteran reported noticing symptoms as early as 1998, 
which was still six years post-service.  The examiner considered 
the Veteran's statements of developing an upper respiratory 
infection in service, and his receiving antibiotics and 
injections-although this was not noted in the records.  The 
examiner pointed out that there is no indication, based on 
research, that treatment for an upper respiratory infection would 
cause hypothyroidism.  Given that the Veteran's symptoms first 
occurred about six years post-service, the examiner opined that 
it is not as least as likely as not that hypothyroidism is 
secondary to treatment for upper respiratory infection or active 
service.  The examiner reasoned that antibiotic treatment or even 
steroid therapy would not be likely to cause long-standing 
hypothyroidism based on research.

Here, the Veteran has complained of numbness and tingling in 
areas of his face and arms, episodes of confusion, and fatigue.  
To the extent that he is claiming that he has experienced these 
symptoms, he is both competent and credible.  The Veteran's 
symptoms, however, have been diagnosed as hypothyroidism.  Thus, 
having been attributed to a known clinical diagnosis, this 
condition cannot be considered an undiagnosed illness or a 
qualifying chronic disability for entitlement to service 
connection based on the Veteran's service in the Persian Gulf.  
While the Veteran contends that hypothyroidism is a chronic 
multi-symptom illness, the evidence reflects that the 
disability's etiology and pathophysiology are not medically 
unexplained.  In fact, the March 2005 examiner indicated that the 
Veteran's symptoms were explainable by the "as yet unstabilized 
hypothyroidism."  

The Veteran specifically denied any thyroid trouble, neuritis, 
and/or paralysis on his Report of Medical History in July 1992.  
To the extent that he is claiming a continuity of symptoms since 
service, this is not consistent with his self-reported history in 
July 1992.  The Board finds that the Veteran is not shown to be 
competent to establish the etiology of his disability.  Even 
medical professionals require diagnostic tools such as blood 
tests to determine the presence of disease.  The Veteran is not 
competent to attest to the etiology of his hypothyroidism as he 
does not have the appropriate expertise to provide an opinion 
which requires medical knowledge, and this is not the type of 
condition for which the etiology is readily apparent by its 
unique and readily identifiable features.  His statements 
regarding the etiology of his thyroid disability are less 
probative than the June 2010 VA opinion concerning the lack of 
association between treatment for an upper respiratory infection 
and hypothyroidism based on research.

Here, the Board finds the June 2010 examiner's opinion to be 
probative for resolving the matter on appeal.  The examiner noted 
that the Veteran's symptoms first appeared several years post-
service, and were unrelated to service.  This opinion appears 
accurate, and is fully articulated and contains sound reasoning.  
There is no medical opinion to the contrary.  

As the preponderance of the evidence is against the claim for 
service connection for hypothyroidism, to include a disability 
due to a qualifying chronic disability under 38 C.F.R. § 3.317, 
the reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for hypothyroidism is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


